                                                                                                                                   8/26/19 2:48PM




                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
            Rodney L Hettinger
 In re      Kimberly K Hettinger                                                                             Case No.
                                                                                  Debtor(s)                  Chapter    12

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

            I, Rodney L Hettinger , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            Other: Self Employed

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




            I, Kimberly K Hettinger , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:


 Date August 26, 2019                                                 Signature   /s/ Rodney L Hettinger
                                                                                  Rodney L Hettinger
                                                                                  Debtor


 Date August 26, 2019                                                 Signature   /s/ Kimberly K Hettinger
                                                                                  Kimberly K Hettinger
                                                                                  Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
